Citation Nr: 0838031	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-38 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  New and material evidence to reopen the previously denied 
claim for service connection for claw foot (pes cavus) 
(claimed as foot problems).

2.  Entitlement to service connection for peripheral 
vestibular disorder (claimed as fainting/dizzy spells).

3.  Entitlement to service connection for edema (claimed as 
feet and leg swelling).

4.  Entitlement to service connection for osteoarthritis 
(claimed as arthritis of the hips, knees, back, feet, and 
neck).

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for chronic bronchitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to March 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
the RO declined to reopen the previously denied claim for 
service connection for bilateral claw foot (pes cavus) 
(claimed as foot problems), and in which service connection 
for peripheral vestibular disorder (claimed as fainting/dizzy 
spells), edema (claimed as feet and leg swelling), 
osteoarthritis (claimed as arthritis of the hips, knees, 
back, feet, and neck), headaches, and chronic bronchitis was 
denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his December 2007 substantive appeal, the veteran 
requested to appear at a hearing before a Veterans Law Judge 
appearing in Washington, DC.  In October 2008, within the 90 
days of the letter notifying the veteran that his appeal had 
been certified to the Board, the veteran requested that he be 
scheduled to appear before a Veterans Law Judge appearing at 
his local RO by video teleconference.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before the Board by video 
teleconference to be held at the Waco, 
Texas RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



